DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-11, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renger (US 4738647).
Renger (US 4738647) teaches of armature (10) with substrates, and further teaching of the stamps (92) (90) that act molding component for forming the embossed characteristics to the modeling compound (plastic molding material 94), see Col. 3, line 61 to Col. 4, line 16, and further with teaching plurality of stamps that would encompass 
In regards to claim 1, Renger teaches of an activity toy that includes
a first molding component (92, see stamps with textured features) having a first molding surface comprising one or more first molding features, wherein the one or more first molding features (98) are configured to provide one or more first embossed characteristics to a modeling compound (see 94);
a second molding component (90, see stamps with textured features) having a second molding surface comprising one or more second molding features, wherein the one or more second molding features (100) are configured to provide one or more second embossed characteristics to the modeling compound (94); and
a substrate (see skeleton 10) comprising:
a first substrate portion (parts 14, 16, 18, 20-26, 28, 30, 32-38, 40, and 42) having first substrate surface and a first joint portion (see sockets 60-66 and ball portions 44-50);
a second substrate portion (see parts 14, 16, 18, 20-26, 28, 30, 32-38, 40, and 42) having a second substrate surface and a second joint portion (see sockets 60-66 and ball portions 44-50);
wherein the first joint portion and the second joint portion cooperate with each other to form a movable joint (see teaching of the ball and sockets being joined together to form the skeleton part, see also Figs 1 and 2; Col. 2, line 64 to Col. 3, line 13) and wherein the first substrate surface and the second substrate surface are configured to 

In regards to claim 2, wherein the movable joint is a ball and socket joint, wherein the first joint portion is a ball portion and wherein the second joint portion is a socket portion. (see teaching by Renger in elements 60 and 46, Figs. 1 and 2).

In regards to claim 7, similar to teachings as set forth in claim 1, wherein the claim is a claimed kit.  It can be seen that this encompassed by the teaching of Renger that teaches of a toy set that includes the claimed substrate with joints (see skeleton 10), the molding components (see stamps), and the quantity of modeling component (see plastic molding material 94, see also claim 1 of Renger as it includes plastic material capable of being shaped around the plurality of parts that are coupled together in a figure configuration.)
(Claims 7-16 are claimed as a kit, with the claimed molding compound being used to envelope the molding surfaces, this is a functional limitation, for the intended use of the modeling compound upon the modeling surfaces, it is further noted that the prior art reference also teaches the use of the modeling compound, or clay, that is used to envelope the molding surfaces, see MPEP 2173.05(g))

In regards to claim 8, regarding the movable joint is a ball and socket joint, see teaching by Renger in claim 2 above, see for example elements 60 and 46.

In regards to claim 9, wherein the movable joint is configured to shift from at least a first position to a second position.  See teaching by Rengar regarding the different configurations, see Col. 2, lines 50-63.

In regards to claim 10, wherein the first substrate portion and the second substrate portion are part of a moveable armature.  See teachings of the parts in Col. 2, line 64to Col. 3, line 13, and Figs. 4 and 5, wherein the substrate portions being the skeleton parts are part of the movable armature in forming the different poses of the skeleton and thereby forming the figure.

In regards to claim 11 (dependent upon claim 10), wherein the quantity of the modeling compound is configured to envelop the movable armature.  See Renger Figs. 4 and 5, wherein the skeleton 10 is enveloped by the modeling compound 94, see Col. 3, lines 43-60)

In regards to claim 14, wherein the first molding component and the second molding component are comprised of a non-porous rigid material.  This is the same claimed features set forth in claim 4.

In regards to claim 17, see the teachings in claims 1 and 7. 
In regards to claim 18, regarding the ball and socket joint, see teaching by Renger, also in claims 2 and 8.
In regards to claim 19, see teaching in claims 4 and 14. 

Claim(s) 1, 4-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehkemper (US 5934969).
In regards to claim 1, Rehkamper teaches of molding components (10, mold, see Fig. 1) to provide embossed characteristics to the modeling compound, and substrate (see skeleton and bones, 12, 18, Fig. 2).  The molding components are connected via hinge, see Figs. 1 and 4.
a first molding component (see mold 10, Fig. 1) having a first molding surface comprising one or more first molding features, wherein the one or more first molding features are configured to provide one or more first embossed characteristics to a modeling compound;
a second molding component (see mold, Fig. 1) having a second molding surface comprising one or more second molding features, wherein the one or more second molding features are configured to provide one or more second embossed characteristics to the modeling compound; 
(See Rehkemper teaching of the molding components being a mold 10, see Col. 2, line 54 to Col. 3, line 10, wherein the mold is taught as a two part format thereby allowing for access into the interior.)
and
a substrate (see skeleton 18, bones 12) comprising:
a first substrate portion having first substrate surface and a first joint portion;
a second substrate portion having a second substrate surface and a second joint portion;


In regards to claim 4, wherein the first molding component and the second molding component are comprised of a non-porous rigid material.  See teaching by Rehkemper of the molding component (mold) being formed from a transparent plastic that allows for casting of the formed product within the mold cavity, see Col. 3, lines 4-10 and Figs. 1-4. 

In regards to claim 5, wherein the first molding component and the second molding component are secured to each other by a hinge (see teaching of the hinge in Figs. 1 and 4).

In regards to claim 6, wherein the first molding component comprises a first coupling mechanism, wherein the second molding component comprises a second coupling mechanism, and wherein the first coupling mechanism and the second coupling mechanism cooperate to couple the first molding component to the second molding component (see hinge which is a coupling mechanism, see Figs. 1 and 4).

In regards to claim 7, see teaching by Rehkemper to as set forth in claim 1 above.

In regards to claim 9, wherein the movable joint is configured to shift from at least a first position to a second position.  See the connected parts as seen in Rehkemper.

In regards to claim 10, wherein the first substrate portion and the second substrate portion are part of a moveable armature.  See the connected parts forming the skeleton 18 in Rehkemper, these being part of the moveable armature as shown above.

In regards to claim 11 (dependent upon claim 10), wherein the quantity of the modeling compound is configured to envelop the movable armature. See the teaching of molding of the compound around the movable armature in Rehkemper in the teaching above.

In regards to claim 12 (dependent upon claim 11) wherein the moveable armature is an animal skeleton.  See teaching of animal skeleton by Rehkemper, in this regards, a frog, and variety of creatures including insects, reptiles and dinosaurs, see Col. 2, lines 54-67.

In regards to claim 13 (dependent upon claim 12), the claimed invention directing to the molding component having features that form the skin characteristics that complement the animal skeleton via embossing.  See the teaching of the desired 

In regards to claim 14, see teaching of the elements as set forth by Rehkemper in claim 4 above.
In regards to claim 15, see the claimed hinge of claim 5.
In regards to claim 16, see teaching of the coupling mechanisms of claim 6.
In regards to claim 17, see teaching of the elements as set forth by Rehkemper in claim 1 above.
In regards to claim 19, see teaching of the elements as set forth by Rehkemper in claim 4 above.

In regards to claim 20, the claimed invention corresponds to the claimed features in claims 6 and 16 regarding the coupling of the molding components and further having the substrate located between.  Here, see teaching by Rehkemper with the substrate (the skeleton) that is placed in between the molding components, see Figs 1 and 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renger as applied to claims 1, and 11 above, and further in view of Gabai (US 2013/0122776).
In regards to claim 3, wherein the first joint portion is a filament and wherein the second joint portion is an opening configured to receive the filament. 
Renger does not teach of the claimed joint portions.
Gabai also teaches of the modeling system having:
a first substrate portion having first substrate surface and a first joint portion;
a second substrate portion having a second substrate surface and a second joint portion;
wherein the first joint portion and the second joint portion cooperate with each other to form a movable joint and wherein the first substrate surface and the second substrate surface are configured to be enveloped by the modeling compound.
Also in regards to claim 2, see the teachings by Gabai (see Fig. 8 and 9, see also [0111])
Regarding the filament and opening for the joint portions, see Gabai [0028], as this is an alternate joint configuration between the parts.

In regards to claim 12 (dependent upon claim 11) wherein the moveable armature is an animal skeleton.  
While the Renger reference does not specifically teach of an animal skeleton, Gabai in [0005] states of many types of skeletons, and further in [0004] and [0088] teaches of the animals in addition to humans as figures that are used formed.
In regards to claim 13 (dependent upon claim 12), wherein the one or more first embossed characteristics and the one or more second embossed characteristics on the .

Claim(s) 4, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renger as applied to claims 1, 7, and 17, and further in view of Rehkemper.
In regards to claim 4, wherein the first molding component and the second molding component are comprised of a non-porous rigid material, see teaching by Renger of the stamps that are used to impart textures upon the plastic molding material, see Col. 3, line 61 to Col. 4, line 16, this is further seen in claim 11 of Renger that teaches of stamp that is taught to be pressed against the plastic material to add texture and detail to the toy figure, see also teaching in Col. 2, lines 61-63, wherein the skeleton is made from durable material such as plastic, and also the vat is made from plastic, see Col. 3, lines 20-21.
Renger does not specifically state of the first and second molding components being made from a non-porous rigid material, though Renger does teach of the stamps and further that the stamps must be able to impart texture upon the modeling compound (plastic molding material).
Furthermore, Renger teaches of the other elements in the kit being made from plastic.  Lastly, in a related modeling kit, Rehkemper teaches of the molding components, in this case of the molds that are used to form the texture of the skin of the 
Here, it can be seen that the use of plastic material used as a non-porous rigid material can be used in the construction of the various elements in the modeling kit.  It would have been obvious for one for ordinary skill in the art to modify the molding component of Renger with the material of plastic as taught by Rehkemper used in the construction of the molding components as these are known material used in forming the elements used in modeling kits.  Plastic material used in forming elements can include rigid non-porous properties, particularly see the use of the vat in Renger and further of the molds of Rehkemper, in preventing liquid and plastic material from leaking out.

In regards to claim 14, see teaching of the elements as set forth by Rehkemper in claim 4 above.
In regards to claim 19, see teaching of the elements as set forth by Rehkemper in claim 4 above.



Claims 2, 3, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehkemper as applied to claims 1, 7, and 17 above, and further in view of Gabai (US 2013/0122776).
In regards to claim 2, Rehkemper does not specifically teach of the ball and joint, instead Rehkemper teaches of the skeletons with the bones connected via connectors of “suitable connectors, such as complementary hooks and eyelets”, see Col. 3, lines 15-16.
Gabai being relevant to the Rehkemper reference as similarly, in Gabai [0005] states of many types of skeletons, and further in [0004] and [0088] teaches of the animals in addition to humans as figures that are used formed.  Here, Gabai teaches of the modeling system having:
a first substrate portion having first substrate surface and a first joint portion;
a second substrate portion having a second substrate surface and a second joint portion;
wherein the first joint portion and the second joint portion cooperate with each other to form a movable joint and wherein the first substrate surface and the second substrate surface are configured to be enveloped by the modeling compound.  Further, in regards to the ball and joint, see Gabai, Fig. 8 and 9, see also [0111].
It would have been obvious for one of ordinary skill in the art to modify the substrate (skeleton) of Rehkemper with the ball and joint connection as taught by Gabai as a known alternate construction in joining of the parts of the skeletal pieces used in a modeling/molding system as it allows for movable armature of the figure acting similar to the skeletal system of a figure.
In regards to claim 3, wherein the first joint portion is a filament and wherein the second joint portion is an opening configured to receive the filament.  Regarding the filament and opening for the joint portions, see Gabai [0028], as this is an alternate joint configuration between the parts.
This is an alternate known configuration in joining of the substrate parts together and it would have been obvious for one of ordinary skill in the art to modify Rehkemper in view of Gabai with this alternate known joining of the parts as also taught in Gabai.

In regards to claim 8, regarding the ball and joint connection, see teaching of Rehkemper in view of Gabai in regards to the features as set forth in claim 2 above.
In regards to claim 18, regarding the ball and joint connection, see teaching of Rehkemper in view of Gabai in regards to the features as set forth in claim 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Huck (US 1601447) teaches of toy construction set that includes poseable armature.
Culpepper (US 7862399) teaches of poseable armature kit and construction.
LaPadura (US 4674981) teaches of modeling device includes adjustable armature comprsing of wires and used with modeling clay applied on the exterior of the device to build up a ‘muscle structure’, see Col. 3, lines 60 to Col. 4, line 3.
Bristoi (US 5741140) teaches of adjustable armature assembly device, and further teaches of clay/pliable material used to sculpt upon the device. 
Wittenberg (US 2004/0002279) teaches of a flexible doll.
Cassidy (US 2007/0069417) teaches of sculpture apparatus, e.g. human and animal skull [0058] and [0059], see Figs. 3 and 4, and application of modelling medium 14 of clay to the outer surface of the skull 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/EMMANUEL S LUK/Examiner, Art Unit 1744